Citation Nr: 0813180	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  04-44 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities.  

2.  Whether new and material evidence had been received to 
reopen a claim for service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from May 1966 to May 1970.

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In June 2003, the RO 
denied the veteran's claim of entitlement to service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities.  In December 2007, the RO denied the 
veteran's claim that new and material evidence had been 
received to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have peripheral neuropathy of the 
bilateral upper or lower extremities as the result of disease 
or injury that was present during his active military 
service.  

CONCLUSION OF LAW

The veteran's peripheral neuropathy of the bilateral upper 
and lower extremities was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that service connection is warranted for 
peripheral neuropathy of the bilateral upper and lower 
extremities.  He argues that he began experiencing symptoms 
of neuropathy in his hands and feet during cold weather while 
working on security duties during service.  He states that he 
went on sick call for his symptoms, and was instructed to 
wear insulated boots and gloves. 

As an initial matter, a VA progress note, dated in November 
2007, indicates that the veteran sought treatment for 
psychiatric symptoms.  This report notes, "States he 
experienced combat in Vietnam," and that "When [he] came 
back from Vietnam," had had a number of symptoms that 
included "avoiding cues that reminded him of combat."  

The veteran has not claimed participation in combat, or 
service in Vietnam, in any of his many other statements 
submitted in association with his claims.  In addition, 
service records (to include the veteran's personnel file [AF 
Form 7]) do not show that he ever served in Vietnam, nor do 
they contain any evidence of participation in combat.  
Furthermore, the Board notes that, contrary to the veteran's 
assertions, the veteran's service medical records do not show 
any complaints or treatment for upper or lower extremity 
neurological symptoms.  

In summary, the veteran's statements are uncorroborated or 
contradicted by service records and service medical records 
to such a degree that the Board finds that he is not always a 
credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 
19-20 (1991); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

The veteran's service medical records do not show treatment 
for any relevant symptoms, or any relevant diagnoses.  The 
veteran's separation examination report, dated in May 1970, 
shows that his upper and lower extremities, and neurological 
system, were clinically evaluated as normal, providing 
evidence against this claim.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1994 and 2007.  
This evidence includes VA progress notes which show that the 
veteran received treatment for neurological complaints 
beginning in 2002.  A May 2003 progress note states that an 
electromyogram (EMG)/nerve conduction velocity study revealed  
median nerve neuropathy in the bilateral wrists, but no 
neuropathy in the lower extremities.  The assessments 
included bilateral carpal tunnel syndrome, diabetes, and 
peripheral neuropathy.  The progress notes show ongoing 
treatment for conditions that included peripheral neuropathy 
and diabetes.  

A statement from a private physician, M.E.F., M.D., dated in 
October 2003, states that the veteran has a history of 
peripheral neuropathy, and that this condition is know to be 
associated with diabetes mellitus, although not exclusively.  
The physician indicated that the veteran's peripheral 
neuropathy preceded his diabetes mellitus "by many years," 
and that the etiology of the neuropathy is unknown.  

The veteran's service medical records do not show that the 
veteran was ever treated for neurological symptoms of either 
the upper or lower extremities, and his upper and lower 
extremities, and neurological system, were clinically 
evaluated as normal upon separation from service.  Therefore, 
a chronic condition is not shown during service.  See 38 
C.F.R. § 3.303.  Furthermore, the first evidence of the 
claimed condition is found, at the earliest, in the 
aforementioned 2002 VA progress notes, many years after 
service, providing some limited evidence against this claim.   

In this regard, Dr. M.E.F.'s 2003 statement indicates that 
the veteran's peripheral neuropathy preceded his diabetes for 
"many years," but does not specify the year it began.  In 
any event, the earliest medical evidence of any of the 
claimed conditions comes about 21 years after separation from 
active duty service.  This lengthy period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent evidence showing that the veteran has 
peripheral neuropathy of the upper or lower extremities that 
is related to his service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, this claim is based on the contention that 
peripheral neuropathy is related to service that ended many 
years ago, in 1970.  This assertion is not a contention 
capable of lay diagnosis.  See Espiritu; Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).    

In this case, the veteran has been determined not to be a 
credible historian, and the service medical records, 
indicating no treatment for neurological symptoms or 
peripheral neuropathy in service, in conjunction with the 
post-service medical record, indicating that peripheral 
neuropathy began many years after service, outweigh the 
veteran's contention that the claimed disorder is related to 
his service.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in May 2003 and December 2004, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  The May 2003 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

The veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show that 
the veteran was treated for neurological symptoms during 
service, and his upper and lower extremities, and 
neurological system, were clinically evaluated as normal upon 
separation from service.  The earliest medical evidence of 
any of the claimed conditions comes about 21 years after 
separation from active duty service, and there is no 
competent evidence to show that the veteran has peripheral 
neuropathy that is related to his service.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2007); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post 
service medical record provides evidence against this claim.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  
Further, the Board finds that there is sufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for peripheral neuropathy of the bilateral 
upper and lower extremities is denied.  


REMAND

In a December 2007 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  In January 2008, a timely notice of 
disagreement (NOD) was received.  Because a timely NOD was 
filed, the RO must provide the veteran with a Statement of 
the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with 
respect to the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  The RO should also 
consider the Court's decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
veteran should be advised that he may 
perfect his appeal of this issue by 
filing a Substantive Appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


